Citation Nr: 1136191	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-41 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for headaches.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1979 to October 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2002 and February 2004 rating decisions by the Detroit, Michigan, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The July 2002 decision denied service connection for the left knee and shoulder disabilities, while the February 2004 decision denied entitlement to an increased evaluation for headaches.

In a September 2006 decision, the Board in relevant part denied service connection for left knee and shoulder disabilities, and denied entitlement to a compensable evaluation for headaches.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (the Court).  Based upon a Joint Motion for Remand, the Court in June 2008 vacated the Board's decision with respect to the listed issues, and remanded the matters to the Board for further action.  The Court did not disturb the Board's decisions denying service connection for right eye, right leg, or left ankle disabilities.

In June 2010, the Board in turn remanded the remaining issues to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development and consideration.  Following that development, the AMC issued a July 2011 rating decision which granted an increased 30 percent evaluation for headaches, effective from the date of receipt of the claim for increased evaluation.  However, this is not a full grant of the benefit sought on appeal, as it does not represent the maximum allowable evaluation, and the Veteran did not seek a specific evaluation; the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  The issue has been recharacterized to reflect the currently assigned evaluation.

The Veteran testified at a June 2006 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims folder.

The issues of service connection for left knee and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appellate period, frequent headaches have not been productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and to the evidence and information required in connection with a claim for increased evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in September 2010; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings and fully described the current headache disability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently diagnosed with a tension headache disorder; while this disability is not specifically listed in the Rating Schedule, criteria for evaluation of migraine headaches are provided.  38 C.F.R. § 4.124a, Code 8100.  Rating by analogy is appropriate, as the conditions manifest in the same manner and affect the same body system and functions.  38 C.F.R. § 4.20.

Code 8100 provides in pertinent part that headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

VA treatment records reveal consistent complaints of frequent, at times daily, severe headaches.  Medication was somewhat helpful, but did not completely relieve the throbbing pain.  At times the Veteran reported that he has to sit or lay down to allow the pain to pass or reduce.

The Veteran testified at a June 2006 Board hearing.  At that time, he reported that  he did lose some time from work due to headaches, but the majority of the time he worked through the headaches.  He had to provide for his family so he took medication and bore the pain.  Medication was helpful.

At the September 2010 VA examination, the Veteran reported that he had daily tension headaches and migraine headaches several times a week.  Pain reached 4-5/10 from migraines; tension headaches were less severe at 2-3/10.  While the attacks were "not prostrating," they did "slow him down."  There is no photophobia, vomiting, or nausea associated with the headaches.  Medication and treatment at the pain clinic had been of some benefit.  The Veteran reported that he worked full time as an IT manager, and had not lost any time from work over the past 12 months. He had not required hospitalization.

The Veteran is shown to suffer from very frequent headaches; he has a tension headache daily, and migraine headaches several times a week.  The described impact on his functioning, requiring him to generally "slow down" and at times sit or lay and rest, adequately reflects prostration from headaches.

However, there is no evidence of record that these very frequent attacks have produced economic inadaptability.  The Veteran has stated there is little to no impact on his ability to work.  He had not lost time from work in the year prior to his 2010 VA examination, and even in 2006, prior to adjustment of his medications, he reported missing little work.  No periods of unemployment are reflected in the record.  As the evidence of record reflects that the Veteran continues to work without excessive interference, inadaptability is not shown.

Consideration has also been given to an extra-schedular evaluation, where a service connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Such requires referral to the Director, Compensation and Pension Services.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected headaches, but the medical evidence reflects such are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his service-connected headaches, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An increased evaluation in excess of 30 percent for headaches is not warranted.


ORDER

An increased evaluation in excess of 30 percent for headaches is denied.



REMAND

In June 2010, the Board remanded the claims of service connection for left shoulder and left knee disabilities for a VA examination.  The evidence of record demonstrated in-service treatment for or complaints of knee and shoulder problems, and there was competent evidence of current disability.  A medical opinion regarding a potential nexus to service was required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA joints examination was conducted in September 2010; unfortunately, the examination is not adequate for adjudication purposes.  The examiner considered an inaccurate factual record with respect to the left shoulder disability, and failed to offer a rationale for his expressed opinion with regard to the left knee.  

The June 2010 remand noted that the veteran was treated in service for complaints of bilateral shoulder pain and, during the examination, the Veteran reported continuous shoulder pain since service.  The examiner, however, stated that he found "no record [of] a left shoulder condition" in service, ignoring the competent lay evidence of record, as well as documented in-service complaints.

With regard to the left knee, the examiner did discuss the Veteran's allegations of overuse and in-service findings of such, and correctly noted the absence of any specific injury of the knee.  He then stated that he did "not believe" the overuse injury contributed to currently diagnosed left knee arthritis.  He gave no explanation for his belief, and failed to discuss the Veteran's allegations of continuous symptoms since service.  

To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required for an adequate examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnoses of the left knee and left shoulder, and should opine as to whether it is at least as likely as not that any diagnosed condition is related to the documented in-service complaints of pain of the respective joints.  The examiner must specifically discuss the Veteran's competent reports of continuous pain and other symptoms since service, as well as the in-service complaints.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


